

	

		II

		109th CONGRESS

		1st Session

		S. 1388

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend chapter 6 of title 5, United

		  States Code (commonly known as the Regulatory Flexibility Act), to ensure

		  complete analysis of potential impacts on small entities of rules, and for

		  other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Regulatory Flexibility Reform

			 Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings.

					Sec. 3. Clarification and expansion of rules covered by the

				Regulatory Flexibility Act.

					Sec. 4. Requirements providing for more detailed

				analyses.

					Sec. 5. Periodic review of rules.

					Sec. 6. Clerical amendments.

				

			2.FindingsCongress finds the following:

			(1)A vibrant and growing small business sector

			 is critical to creating jobs in a dynamic economy.

			(2)Regulations designed for application to

			 large-scale entities have been applied uniformly to small businesses and other

			 small entities, even though the problems sought to be solved by such

			 regulations are not always caused by these small businesses and other small

			 entities.

			(3)Uniform Federal regulatory and reporting

			 requirements in many instances have imposed on small businesses and other small

			 entities unnecessary and disproportionately burdensome demands, including

			 legal, accounting, and consulting costs.

			(4)Since 1980, Federal agencies have been

			 required to recognize and take account of the differences in the scale and

			 resources of regulated entities, but have failed to do so.

			(5)Alternative regulatory approaches that do

			 not conflict with the stated objectives of the statutes the regulations seek to

			 implement may be available and may minimize the significant economic impact of

			 regulations on small businesses and other small entities.

			(6)Federal agencies have failed to analyze and

			 uncover less-costly alternative regulatory approaches, despite the fact that

			 the chapter 6 of title 5, United States Code (commonly known as the Regulatory

			 Flexibility Act), requires them to do so.

			(7)Federal agencies continue to interpret

			 chapter 6 of title 5, United States Code, in a manner that permits them to

			 avoid their analytical responsibilities.

			(8)The existing oversight of the compliance of

			 Federal agencies with the analytical requirements to assess regulatory impacts

			 on small businesses and other small entities and obtain input from the Chief

			 Counsel for Advocacy has not sufficiently modified the Federal agency

			 regulatory culture.

			(9)Significant changes are needed in the

			 methods by which Federal agencies develop and analyze regulations, receive

			 input from affected entities, and develop regulatory alternatives that will

			 lessen the burden or maximize the benefits of final rules to small businesses

			 and other small entities.

			(10)It is the intention of Congress to amend

			 chapter 6 of title 5, United States Code, to ensure that all impacts, including

			 foreseeable indirect effects, of proposed and final rules are considered by

			 agencies during the rulemaking process and that the agencies assess a full

			 range of alternatives that will limit adverse economic consequences or enhance

			 economic benefits.

			(11)Federal agencies should be capable of

			 assessing the impact of proposed and final rules without delaying the

			 regulatory process or impinging on the ability of Federal agencies to fulfill

			 their statutory mandates.

			3.Clarification and

			 expansion of rules covered by the Regulatory Flexibility ActSection 601 of title 5, United States Code,

			 is amended by adding at the end the following:

			

				(9)Economic

				impactThe term

				economic impact means, with respect to a proposed or final

				rule—

					(A)any direct economic effect on small

				entities of such rule; and

					(B)any indirect economic effect on small

				entities which is reasonably foreseeable and results from such rule (without

				regard to whether small entities will be directly regulated by the

				rule).

					.

		4.Requirements providing

			 for more detailed analyses

			(a)Initial

			 regulatory flexibility analysisSection 603 of title 5, United States Code,

			 is amended—

				(1)by striking subsection (b) and inserting

			 the following:

					

						(b)Each initial regulatory flexibility

				analysis required under this section shall contain a detailed statement—

							(1)describing the reasons why action by the

				agency is being considered;

							(2)describing the objectives of, and legal

				basis for, the proposed rule;

							(3)estimating the number and type of small

				entities to which the proposed rule will apply;

							(4)describing the projected reporting,

				recordkeeping, and other compliance requirements of the proposed rule,

				including an estimate of the classes of small entities which will be subject to

				the requirement and the type of professional skills necessary for preparation

				of the report and record;

							(5)describing all relevant Federal rules which

				may duplicate, overlap, or conflict with the proposed rule, or the reasons why

				such a description could not be provided; and

							(6)estimating the additional cumulative

				economic impact of the proposed rule on small entities beyond that already

				imposed on the class of small entities by the agency or why such an estimate is

				not available.

							;

				and

				(2)by adding at the end the following:

					

						(d)An agency shall notify the Chief Counsel

				for Advocacy of the Small Business Administration of any draft rules that may

				have a significant economic impact on a substantial number of small entities

				either—

							(1)when the agency submits a draft rule to the

				Office of Information and Regulatory Affairs at the Office of Management and

				Budget under Executive Order 12866, if that order requires such submission;

				or

							(2)if no submission to the Office of

				Information and Regulatory Affairs is so required, at a reasonable time prior

				to publication of the rule by the

				agency.

							.

				(b)Final

			 regulatory flexibility analysis

				(1)In

			 generalSection 604(a) of

			 title 5, United States Code, is amended—

					(A)in paragraph (1), by striking

			 succinct;

					(B)in paragraph (2), by striking

			 summary each place it appears and inserting

			 statement;

					(C)in paragraph (3), by—

						(i)striking an explanation and

			 inserting a detailed explanation; and

						(ii)inserting detailed before

			 description;

						(D)in paragraph (4), by inserting

			 detailed before description; and

					(E)in paragraph (5), by inserting

			 detailed before description.

					(2)Inclusion of

			 response to comments on certification of proposed ruleSection 604(a)(2) of title 5, United States

			 Code, is amended by inserting (or certification of the proposed rule

			 under section 605(b)) after initial regulatory flexibility

			 analysis.

				(3)Inclusion of

			 response to comments filed by Chief Counsel for AdvocacySection 604(a) of title 5, United States

			 Code, is amended by redesignating paragraphs (3), (4), and (5) as paragraphs

			 (4), (5), and (6), respectively, and inserting after paragraph (2) the

			 following:

					

						(3)the agency’s response to any comments filed

				by the Chief Counsel for Advocacy of the Small Business Administration in

				response to the proposed rule, and a detailed statement of any changes made to

				the proposed rule in the final rule as a result of such

				comments;

						.

				(4)Publication of

			 analysis on web site, etcSection 604(b) of title 5, United States

			 Code, is amended to read as follows:

					

						(b)The agency shall make copies of the final

				regulatory flexibility analysis available to the public, including placement of

				the entire analysis on the agency’s Web site, and shall publish in the Federal

				Register the final regulatory flexibility analysis, or a summary thereof that

				includes the telephone number, mailing address, and link to the Web site where

				the complete analysis may be

				obtained.

						.

				(c)Cross-References

			 to other analysesSection

			 605(a) of title 5, United States Code, is amended to read as follows:

				

					(a)A Federal agency shall be treated as

				satisfying any requirement regarding the content of an agenda or regulatory

				flexibility analysis under section 602, 603, or 604, if such agency provides in

				such agenda or analysis a cross-reference to the specific portion of another

				agenda or analysis that is required by any other law and which satisfies such

				requirement.

					.

			(d)CertificationsThe second sentence of section 605(b) of

			 title 5, United States Code, is amended—

				(1)by inserting detailed before

			 statement; and

				(2)by inserting and legal after

			 factual.

				(e)Quantification

			 requirementsSection 607 of

			 title 5, United States Code, is amended to read as follows:

				

					607.Quantification

				requirementsIn complying with

				sections 603 and 604, an agency shall provide—

						(1)a quantifiable or numerical description of

				the effects of the proposed or final rule and alternatives to the proposed or

				final rule; or

						(2)a more general descriptive statement and a

				detailed statement explaining why quantification is not practicable or

				reliable.

						.

			5.Periodic review of

			 rulesSection 610 of title 5,

			 United States Code, is amended to read as follows:

			

				610.Periodic review of

				rules

					(a)Not later than 180 days after the enactment

				of the Regulatory Flexibility Reform Act of

				2005, each agency shall publish in the Federal Register and place

				on its Web site a plan for the periodic review of rules issued by the agency

				that the head of the agency determines has a significant economic impact on a

				substantial number of small entities. Such determination shall be made without

				regard to whether the agency performed an analysis under section 604. The

				purpose of the review shall be to determine whether such rules should be

				continued without change, or should be amended or rescinded, consistent with

				the stated objectives of applicable statutes, to minimize any significant

				adverse economic impacts on a substantial number of small entities. Such plan

				may be amended by the agency at any time by publishing the revision in the

				Federal Register and subsequently placing the amended plan on the agency’s Web

				site.

					(b)The plan shall provide for the review of

				all such agency rules existing on the date of the enactment of the

				Regulatory Flexibility Reform Act of

				2005 within 10 years after the date of publication of the plan in

				the Federal Register and every 10 years thereafter and for review of rules

				adopted after the date of enactment of the Regulatory Flexibility Reform Act of 2005

				within 10 years after the publication of the final rule in the Federal Register

				and every 10 years thereafter. If the head of the agency determines that

				completion of the review of existing rules is not feasible by the established

				date, the head of the agency shall so certify in a statement published in the

				Federal Register and may extend the review for not longer than 2 years after

				publication of notice of extension in the Federal Register. Such certification

				and notice shall be sent to the Chief Counsel for Advocacy and Congress.

					(c)Each agency shall annually submit a report

				regarding the results of its review pursuant to such plan to Congress and, in

				the case of agencies other than independent regulatory agencies (as defined in

				section 3502(5) of title 44, United States Code), to the Administrator of the

				Office of Information and Regulatory Affairs of the Office of Management and

				Budget. Such report shall include the identification of any rule with respect

				to which the head of the agency made a determination of infeasibility under

				paragraph (5) or (6) of subsection (d) and a detailed explanation of the

				reasons for such determination.

					(d)In reviewing rules under such plan, the

				agency shall consider—

						(1)the continued need for the rule;

						(2)the nature of complaints received by the

				agency from small entities concerning the rule;

						(3)comments by the Regulatory Enforcement

				Ombudsman and the Chief Counsel for Advocacy;

						(4)the complexity of the rule;

						(5)the extent to which the rule overlaps,

				duplicates, or conflicts with other Federal rules and, unless the head of the

				agency determines it to be infeasible, State and local rules;

						(6)the contribution of the rule to the

				cumulative economic impact of all Federal rules on the class of small entities

				affected by the rule, unless the head of the agency determines that such

				calculations cannot be made and reports that determination in the annual report

				required under subsection (c);

						(7)the length of time since the rule has been

				evaluated or the degree to which technology, economic conditions, or other

				factors have changed in the area affected by the rule; and

						(8)the current impact of the rule,

				including—

							(A)the number of small entities to which the

				rule will apply; and

							(B)the projected reporting, recordkeeping and

				other compliance requirements of the proposed rule, including—

								(i)an estimate of the classes of small

				entities that will be subject to the requirement; and

								(ii)the type of professional skills necessary

				for preparation of the report or record.

								(e)The agency shall publish in the Federal

				Register and on its Web site a list of rules to be reviewed pursuant to such

				plan. Such publication shall include a brief description of the rule, the

				reason why the agency determined that it has a significant economic impact on a

				substantial number of small entities (without regard to whether it had prepared

				a final regulatory flexibility analysis for the rule), and request comments

				from the public, the Chief Counsel for Advocacy, and the Regulatory Enforcement

				Ombudsman concerning the enforcement of the

				rule.

					.

		6.Clerical

			 amendments

			(a)In

			 generalSection 601 of title

			 5, United States Code, is amended—

				(1)in paragraph (1)—

					(A)by striking the semicolon at the end and

			 inserting a period; and

					(B)by striking (1) the term and

			 inserting the following:

						

							(1)AgencyThe

				term

							;

					(2)in paragraph (2)—

					(A)by striking the semicolon at the end and

			 inserting a period; and

					(B)by striking (2) the term and

			 inserting the following:

						

							(2)RuleThe

				term

							;

					(3)in paragraph (3)—

					(A)by striking the semicolon at the end and

			 inserting a period; and

					(B)by striking (3) the term and

			 inserting the following:

						

							(3)Small

				businessThe

				term

							;

					(4)in paragraph (4)—

					(A)by striking the semicolon at the end and

			 inserting a period; and

					(B)by striking (4) the term and

			 inserting the following:

						

							(4)Small

				organizationsThe

				term

							;

					(5)in paragraph (5)—

					(A)by striking the semicolon at the end and

			 inserting a period; and

					(B)by striking (5) the term and

			 inserting the following:

						

							(5)Small

				governmental jurisdictionThe

				term

							; 

					(6)in paragraph (6)—

					(A)by striking ; and and

			 inserting a period; and

					(B)by striking (6) the term and

			 inserting the following:

						

							(6)Small

				entityThe

				term

							; 

					(7)in paragraph (7), by striking (7)

			 the term and inserting the following:

					

						(7)Collection of

				informationThe

				term

						;

				and

				(8)in the matter preceding paragraph (1), by

			 striking chapter— and inserting chapter, the following

			 definitions apply:.

				(b)HeadingThe heading of section 605 of title 5,

			 United States Code, is amended to read as follows:

				

					605.Incorporations by

				reference and

				certifications

					.

			(c)Table of

			 sectionsThe table of

			 sections for chapter 6 of title 5, United States Code, is amended—

				(1)by striking the item relating to section

			 605 and inserting the following:

					

						

							605. Incorporations by

				reference and certifications.

						

						;

				  

					and(2)by striking the item relating to section

			 607 and inserting the following:

					

						

							607. Quantification

				requirements.

						

						.

				

